DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/22/22 and 8/26/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dings et al., US 9228708 in view of Mohacsi et al., US 2005/0090124.
Regarding claims 1 and 2 and 10, Dings teaches a lamp system (10) comprising at least two lamp assemblies (Abstract), comprising: a lamp (22), comprising: a frame body (14) having an accommodating space; a light source assembly fixed on the frame body (Figure 3); and an electrical connector assembly disposed in the accommodating space and connected to the light source assembly (22), and a connector assembly (128) comprising an electrical connecting member (26), wherein the connector assembly is configured to be connected to the lamp and another lamp by the electrical connecting member (Figure 3).  Dings is silent as to the specific power and data cable connectors.
However, in the same field of endeavor of modular lighting, Mohacsi teaches wherein the electrical connector assembly comprises a first connector and a second connector, and the first connector and the second connector are connected to each other by a power wire and a signal wire, and further teaches the electrical connecting member of the connector assembly comprises a third connector and a fourth connector, and the third connector and the fourth connector are connected to each other by another power wire and another signal wire; and the third connector of the connector assembly is electrically and signally connected to the second connector of the lamp, and the fourth connector is electrically and signally connected to the another lamp (Figure 2b, data and power lines on the light emitting elements are connected to related data and power lines on the connecting portions 42).  The general configuration of power and data cables in a light emitting device would have been well known to those of ordinary skill in the art at the time of filing.  Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the power and data cable configuration as the specific connectors in the modular device taught by Dings.
Regarding claim 3, Dings and Mohacsi teach the invention as explained above and Dings further teaches the connector assembly further comprises an external terminal which is connected between the third connector and the fourth connector, and the external terminal is electrically and signally connected to an external device (52, Figure 6).
Regarding claim 6, Dings and Mohacsi teach the invention as explained above and Dings further teaches the connector assembly comprises a casing and a bottom cover, and the casing has an inner space, and the bottom cover is configured to open or close the inner space; and the electrical connecting member is disposed in the inner space (Figure 3, housing 14 is sections top and bottom).
Regarding claim 7, Dings and Mohacsi teach the invention as explained above and Mohacsi further teaches the light source assembly comprises a light-emitting unit and a light guide plate, wherein the light-emitting unit is disposed in the accommodating space, the light guide plate is connected to the frame body, and a light incident surface of the light guide plate is adjacent to the light-emitting unit (82).  It would have been obvious to combine the teachings of the references for the reasons set forth above regarding claim 1.
Regarding claim 8, Dings and Mohacsi teach the invention as explained above and Dings further teaches a supporting member, wherein a top surface of the lamp and a top surface of the connector assembly respectively have a groove, and one portion of the supporting member is embedded in the groove of the lamp, and the other portion of the supporting member is embedded in the groove of the connector assembly (64, Figure 3).
Regarding claim 9, Dings and Mohacsi teach the invention as explained above and Dings further teaches the lamp and the connector assembly respectively have a suspension member (60, Figure 3).
Regarding claim 11, Dings and Mohacsi teach the invention as explained above and Dings further teaches the first connector of an endmost one of the lamps is connected to an external power source; and the electrical connector assembly of each of the rest of the lamps is connected to the electrical connecting member of its adjacent connector assembly so as to form a connection with the endmost one of the lamps (Figure 6, element 52).
Regarding claims 12 and 13, it is the position of the examiner that the claims are drawn to generic methods of assembly and disassembly of the device claimed in claims 1-11, and therefore the prior art obviates the claims because one of ordinary skill in the art would have known how to connect and disconnect the modular devices as set forth in Dings and Mohacsi.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875